Conviction for manufacturing intoxicating liquor; punishment, one year in the penitentiary.
Upon a search of appellant's home, under a search warrant apparently regular, officers found a quantity of intoxicating liquor, including several gallons of whisky and some hundred or more bottles of beer which the officers said was intoxicating. Appellant admitted the manufacture of the beer. Not far from the house was found a still, three barrels of whisky mash, two five-gallon jugs with about a gallon and a half of whisky in them, and other smaller jugs with some little whisky in them. A plain path led from appellant's house to the still. One witness testified that soon after getting to the place he went down to where the still was and secreted himself. In a short time appellant's wife and son came down and began over-turning the barrels of mash. He stopped them. The evidence seems ample.
Two bills of exception are in the record. One complains of the action of the court in letting the State ask appellant, while a witness, if he was not under indictment for another felony. This is held proper under all of our authorities, as affecting his credibility as a witness. The other bill sets up objections to the affidavit for search warrant for reasons stated, but nowhere in the bill is the affidavit or any part of same set out. Such bill of exceptions manifests no error.
The judgment will be affirmed.
Affirmed. *Page 522